JfourtF) Court of
                                    is>an iUntomo,

                                          October 3, 2013

                                       No. 04-13-00136-CV


                                           Ronnie Pace,
                                             Appellant


                                                v.



                           Chester B. Whatley and Alice Faye Whatley,
                                             Appellees


                                    Trial Court Case No. 10697B


                                         ORDER

        The Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
factual issues presented in the appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral
argument are denied, and the cause is advanced for ON BRIEFS submission on November 6,
2013, to the following panel: Chief Justice Stone, Justice Barnard, and Justice Alvarez. All
parties will be notified of the Court's decision in this appeal in accordance with Tex. R. App. P.
48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on October 3, 2013.



                                                              atherinp'Stone, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and              fixed the seal o/the said
court on this October 3, 2013.